EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made effective the 20th day of December, 2011.

 

BETWEEN:

 

HARMONIC ENERGY INC. of 207 Regent Street, London, UK, W1B 3HH

(the "Employer")

 

AND:

 

JAMIE MANN, of Lower Ground Floor, 37 Brunswick Square, Hove, East

Sussex, BN3 1ED, U.K.

(the "Employee")

 

The Employer hereby appoints the Employee to the position of Director and Chief
Executive Officer (here in after referred to as "CEO") of the Employer upon the
following terms and conditions which the Employee hereby accepts.

 

ARTICLE 1

 

1.1 Scope of Employment

 

Subject only to the authority and direction of the Board of Directors of the
Employer (the "Board"), the Employee shall serve the Employer and shall pe1form
on behalf of the Employer, and/or subsidiaries of the Employer, such reasonable
duties consistent with the position of CEO as may from time to time be required
or authorized by the Board, which duties, without restricting the generality of
the foregoing, shall include:

 

(a) the development direction, co-ordination and monitoring of the fundamental
policies., strategic goals, priorities and targets of the Employer and its
subsidiaries in keeping with their corporate objectives including management and
supervision over and director of the operations of the Employer and its
subsidiaries and all officers and other Employees of the Employer and its
subsidiaries. The Employee shall have responsibility for and authority to
conduct the day-to-day operations of the Employer and its subsidiaries;

 

(b) general administration;

 

(c) overseeing accounting and personal management for the Employer and its
subsidiaries;

 

(d) fundraising; and

 

(e) generally using his best efforts to promote the interests and goodwill of
the Employer's business.

 

The Employee shall also have such powers as may be usually exercised by a CEO
and such further powers as may from time to time be conferred upon or assigned
to him by the Board. These duties and responsibilities may be varied by the
Board from time to time.

 

1.2 Place of Employment

 

The Employee shall serve the Employer at offices to be established by the
Employer in the City of Vancouver. In addition, the Employer' current sphere of
operations includes travel in his service to the Employer.

1

 

1.3 Term of Employment

 

The Employer agrees to employ the Employee for a term of 1 year from the
effective date of this Agreement, subject to earlier termination as hereinafter
provided.

 

1.4 Remuneration

 

(a) Base Salary

 

(i)Commencement of Payment of Base Salary

 

The payment of base salary by the Employer to the Employee for his services
hereunder shall commence on 20"d of December, 2011.

 

(ii)Base Salary

 

The annual base salary payable to the Employee for his services during the first
year of this Agreement shall be $60,000, exclusive of bonuses. benefit and other
compensation and shall be payable in equal monthly installments of $5,000 on the
last day of each month throughout the term hereof, or in such other manner as
may be mutually agreed upon, less any deductions or withholdings required by
law.

 

(iii)Annual Review of Base Salary

 

The annual base salary payable to the Employee hereunder shall be subject to
annual review without any obligation on the part of the Employer to increase the
salary beyond that stated herein.

 

1.5 Vacation

 

The Employee shall be entitled to annual vacation time of 4 weeks at a time or
times to be approved by the Board.

 

1.6 Reimbursement of Expenses

 

The Employee shall be reimbursed for all reasonable travel and other
out-of-pocket expenses actually and properly incurred by the Employee from time
to time in connection with carrying out his duties hereunder. For all such
expenses the Employee shall furnish to the Employer originals of all invoices or
statements in respect of which the Employee seeks reimbursement.

 

1.7 Election to Board

 

The Employer shall propose the Employee for election to the Board at the time of
the next annual general meeting of shareholders of the Employer.

 

ARTICLE 2

 

2.1 Confidentially

 

All trade secrets, research data, engineering reports, as ay and geological
reports data and information, inventions, developments and confidential
information concerning past, present, future and contemplated products,
services, operations, procedures, processes, skills, methods of doing business,
marketing techniques, clients. customers or suppliers of the Employer (including
trade secrets and confidential information discovered or developed by the
Employee or discovered or developed by others and used by or disclosed to the
Employee) which the Employee may acquire which are not in the public domain
shall, during the continuance of ills employment by the Employer and at all
times thereafter and for all pw-poses be held by the Employee in a fiduciary
capacity and solely for the benefit of the Employer and shall not during the
continuance of his employment or at any time thereafter be used by the Employee
for any purpose other than for the benefit of the Employer or be divulged or
communicated verbally, in writing or otherwise to any party.




2

 

2.2 Other Interests

 

The Employee shall well and faithfully serve the Employer and devote
substantially the whole of his time and attention during business hours to the
business of the Employer, and shall not. without the con, ent in wtiting of the
Employer, such consent not to be unreasonably withheld, engage in nay other
business, occupation, or charitable organization. or become a director, manager
or agent of any other company, firm. joint venture or individual, and
particularly but not so as to restrict the generality of the foregoing, the
Employee shall not directly or indirectly engage in or be concerned in or
interested in any other business of any kind which may interfere with, restrict
or conflict with his duties hereunder.

 

The Employer specifically acknowledges and consent to the Employee becoming a
member of the board of directors of Kauai Industries Inc and such other
reasonable number of boards of directors, provided that such board memberships
to not interfere or conflict with the Employee's responsibilities hereunder.

 

2.3 Carrying out Duties

 

The Employee shall obey and carry out all lawful orders given to him by the
board of directors of the Employer and to carry out his duties and
responsibilities to the Employer faithfully and diligently and to cause the
business of the Employer that is committee to his direction or control to be
conducted reasonably in accordance with the Employer's policies applicable from
time to time.

 

2.4 Property of Employer

 

All files, forms, brochures. reports, data, books, material , written
correspondence, memoranda. documents. manuals. computer disks, software product
, client and customer lists and lists of suppliers, products and prices that may
come into the possession or control of the Employee are now and shall forever
remain the property of the Employer. The Employee shall not, either during his
term of employment or thereafter, make for his personal or business use, or that
of any party, reproductions or copies of any such property or furnish to any
individual, firm or corporation any information of any kind or nature pertaining
to his employment by the Employer or to the busi.ne s of the Employer.

 

2.5 Survival of Covenants

 

All covenants of the Employee contained in this Agreement shall survive the
termination of this Agreement and the termination of the Employee's employment.

 

ARTICLE 3

 

3.1 Termination at Instance of Employer for Cause

 

The Employer may terminate the Employee's employment before the expiry of the
term of this Agreement for cause, which cause, without limiting the generality
of the foregoing, shall include:

 

(a) the Employee's failure or refusal to comply with the instructions of the
board of directors with the policies, standards and regulations from time to
time established by the Employer:

 

(b) the Employee's fraud, dishonesty or other misconduct in the perfom1ance of
services rendered or duties performed on behalf of the Employer or if the
Employee is convicted of a criminal offence involving fraud or dishonesty;

 

(c) the Employee' failure or refusal to faithfully or diligently perform any
provision of this Agreement or the usual customary duties of his employment in a
competent manner; or

 

(d) if in the reasonable opinion of the Employer the Employee's use of alcohol
or drugs impairs his ability to carry out his duties.

3

 

If the Employee's employment is terminated for cause at any time, the Employee
shall receive no pay in lieu of notice.

 

3.2 Termination at Instance of Employer without Cause

 

(a) Probationary Period

 

If the Employee's employment is terminated without cause during the initial six
months of this Agreement the Employee hall receive 3 month 'pay in lieu of
notice.

 

(b) After Probationary Period

 

If the Employee's employment is terminated without cause after the initial 6
months of this Agreement, the Employee shall receive 3 months' pay in lieu of
notice.

 

(c) Constructive Dismissal

 

Termination without cause as set out in this part shall include the constructive
dismissal of the Employee without ca use, which shall mean:

 

(i) a material adverse change in the duties or responsibility of the Employee,
imposed unilaterally by the Board , such that the Employee's level of seniority
with the Employer is materially diminished without cause;

 

(ii) a reduction in the then current salary paid to the Employee by the Employer
without cause, which continues for a period of time longer tl1an 3 montl1s: or

 

(iii) a material reduction in the benefits and prerequisites received by the
Employee from tl1e Employer without cause, which continues for a period of
greater than 3 months.

 

(d) Termination on Death or Disability

 

In the event that tl1e Employee dies during the term of this Agreement, the
terms of this Agreement relating to termination without cause shall apply except
that the Employee shall not receive pay in lieu of notice.

 

In the event that sickness, accident or disability afflict and prevent the
Employee from continuing active full time conduct of the duties of the Employee
pursuant to the terms of this Agreement, the terms of this Agreement relating to
termination without cause shall apply.

 

3.3 Termination at Instance of Employee

 

The Employee may terminate this Agreement upon 30 days' notice to the Employer.
No severance amount shall be paid in the event that the Employee tem1inates this
Agreement.

 

3.4 Actions upon Termination

 

Immediately upon termination of his employment tl1e Employee shall:

 

(a) promptly return all property, documentation and information of the Employer
referred to herein;

 

(b) not solicit, encourage or suggest to any shareholder, Employee or agent of
the Employer that such shareholder, Employee or agent or any of them leave the
employ of tl1e Employer or cease to act as its agent:

4

 

provided, however, that in the event that any portion of the foregoing covenant
or the application thereto to any circumstance shall be held to be invalid or
unenforceable to any extent the remainder of the covenantor its application to
any circumstances other than that to which it has been held to be invalid or
unenforceable shall not be affected thereby and shall be valid and enforceable
to the fullest extent permitted by law, it being the intent of this provision
that if the foregoing covenant is found to be unreasonable to any extent by
court of competent jurisdiction adjudication upon the validity of the covenant,
whether as to the scope of the restriction, the area of the restriction or the
duration of the restriction, then such restriction shall be reduced to that
which is in fact declared reasonable by such court, or a subsequent court of
competent jurisdiction, requested to make such a declaration.

 

ARTICLE4

 

4.1 Assistance in Litigation

 

The Employee hall, upon reasonable notice from the Employer, fw1lish such
information and proper assistance to the Employer as may reasonable by required
by the Employer in connection with any litigation in which it or any of its
subsidiaries or affiliates is or may be a party both during and after
termination of this Agreement

 

4.2 Assignment

 

This Agreement shall not be as assignable by either of the parties hereto
without the express written consent of the other.

 

4.3 Governing Law and Submission to Jurisdiction

 

This Agreement shall be governed by and construed in accordance with the laws of
the London, England and the parties hereto hereby submit to the jurisdiction of
the Courts in the London, England.

 

4.4 Unenforceable Terms

 

If any term, covenant or condition of this Agreement or the application thereof
to any party or circumstance shall be invalid or unenforceable to any extent the
remainder of this Agreement or application of such term, covenant or condition
to a party or circumstance other than those to which it is held invalid or
unenforceable shall not be affected thereby and each remai1ling term, covenant
or condition of this Agreement shall be valid and shall be enforceable to the
fullest extent permitted by law.

 

4.5 Entire Agreement

 

This Agreement constitute the entire agreement between the parties hereto
relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether verbal or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein.

 

4.6 No Waiver

 

No consent or waiver, express or implied, by either party to or of any breach or
default by the other party in the performance by the other party of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance of obligations hereunder by
such part y hereunder. Failure on the part of either party to complain of any
act or failure to act of the other party or to declare the other party in
default, irrespective of how long such failure continues, ball not constitute a
waiver by such party of its rights hereunder.

 

4.7 Headings

 

The headings in this Agreement have been inserted for reference and as a matter
of conve1lience only and in no way define, limit or enlarge the cope or meaning
of this Agreement or any provision hereof

 

4.8 Singular, Plural and Gender

 

Wherever the singular, plural, masculine or feminine is used throughout this
Agreement the same shall be construed as meaning the plural, the singular, the
masculine, the feminine, the neuter, the body politic or body corporate where
the fact or context so requires.

5

 

4.9 Enurement

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

 

IN WITNESS WHEREOF the Employer has hereunto affixed its corporate seal duly
attested to by the hands of its property authorized officers in that behalf and
the Employee has executed this Agreement all effectively the day and year first
above written.

 

 



HARMONIC ENERGY, INC.

 

Per: /s/ Jamie Mann

Authorized Signatory

 

SIGNED, SEALED & DELIVERED

by Jamie Mann in the presence of:

 

/s/ Hiroyasu Tanaka

Signature of Witness

 

Hiroyasu Tanaka

Name of Witness

 

#101-2-7-13 Sendagaya, Shi

Address of Witness

Tokyo, Japan TO 151-0051

 

Vice President of Harmonic Energy, Inc.

Occupation of Witness

 

 

 

 

 

 

 

/s/ Jamie Mann

HARMONIC ENERGY INC.



 

 



 

6

 

 

 

